DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment
This action is responsive to amendments and remarks filed 23 September 2020, claims 1-48 are pending in the application; claims 1, 24, 25 and 48 are amended.

Election/Restrictions
Claims 14-23 and 38-47 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 24 December 2019.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 12, 24, 25, 36 and 48 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Choi et al. (US 2015/0334592 A1).

Regarding claim 1, Choi discloses a method for wireless communication, comprising: 
communicating, while in a first power mode (e.g. awake state of power save mode), with an access point (AP) during a first active communication period, wherein data packets can be exchanged with the AP during the first power mode; switching to a second power mode (e.g. sleep state of power save mode) to transition to a sleep period, wherein data packets cannot be exchanged with the AP during the second power mode ([0116]); and 
determining, based at least in part on a traffic indicator metric, whether to perform a speculative wakeup and switch to the first power mode at the end of the sleep period ([0161] disclosing the S-STA or non-TIM STA wakes up according to a preset PS-Poll transmission-enabled time/period to transmit a PS-Poll to the AP; [0157] disclosing the preset period is based at least in part on a reporting rate, channel access rate, network access load, software update period, etc.; [0119] traffic indication map (TIM) informs STA that traffic is buffered for the STA; Fig. 14, [0146]-[0151] disclosing non-TIM STA sends PS-Poll to receive data without TIM signaling (i.e. the STA switches from a sleep mode to an active mode even though the STA does not know whether the AP has data to transmit)).

Regarding claim 12, Choi further discloses the method of claim 1, further comprising: determining that a beacon transmission time is within a predefined time period from the end of the sleep period; and determining, based at least in part on the beacon transmission time, not to perform a speculative wakeup and switch to the first power mode ([0171] disclosing “a separate window setting by which a specific time window in each beacon interval is restricted to the PS-Poll transmission“ implying the S-STA or non-TIM STA should wake at that time to send the PS-Poll frame, It is inherent that beacons occur at predetermined times e.g., “beacon interval”).  

Regarding claim 24, the claim is directed towards an apparatus for wireless communications, comprising means for communicating, means for switching and means for determining for performing the method of claim 1; Choi discloses equivalent means  (Fig. 21, [0200]-[0206]); therefore, claim 24 is rejected on the grounds presented above for claim 1.

Regarding claims 25 and 36, the claims are directed towards an apparatus for wireless communications, comprising a processor, memory in electronic communication with the processor, and instructions stored in the memory and operable, when executed by the processor, to cause the apparatus to perform the method of claims 1 and 12. Choi discloses such implementations   (Fig. 21, [0200]-[0206]); therefore, claims 25 and 36 are rejected on the grounds presented above for claims 1 and 12.

Regarding claim 48, the claim is directed towards a non-transitory computer-readable medium storing code for wireless communications, the code comprising instructions executable by a processor to perform the method of claim 1. Choi discloses such implementations   (Fig. 21, [0200]-[0206]); therefore, claim 48 is rejected on the grounds presented above for claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4, 9, 13, 26-28, 33 and 37  is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. (US 2015/0334592 A1) in view of Dwivedi et al. (IN 201404941 I4).

Regarding claim 2, Choi discloses the method of claim 1, further comprising: 
determining to perform the speculative wakeup and switch to the first power mode ([0161] disclosing the S-STA or non-TIM STA wakes up according to a preset PS-Poll transmission-enabled time/period to transmit a PS-Poll to the AP; [0157] disclosing the preset period is based at least in part on a reporting rate, channel access rate, network access load, software update period, etc.; [0119] traffic indication map (TIM) informs STA that traffic is buffered for the STA; Fig. 14, [0146]-[0151] disclosing non-TIM STA sends PS-Poll to receive data without TIM signaling (i.e. the STA switches from a sleep mode to an active mode even though the STA does not know whether the AP has data to transmit)). 
Choi does not disclose the following; however, Dwivedi discloses transmitting a data null message that comprises a power management bit, the power management bit being set to zero to facilitate switching to the first power mode ([0039] disclosing sending a frame having a power management (PM) bit set to zero (e.g., PM=0) signifying entry into the active mode.).
Choi teaches techniques that determine when a STA should wake up based on traffic requirements of the STA. Dwivedi teaches techniques that remove the need for sending the PS-polling frames and AP buffering of data as taught by Choi when the load of traffic on the wireless medium are relatively high ([0037] disclosing “example, to improve network performance by allowing the AP 11 O to deliver DL data frames to the stations ST A 1-ST A2 as they become available (e.g., without buffering the DL data and without the STAs having to send trigger frames or PS-Poll requests to trigger delivery of the buffered DL data)”). Therefore, it would have been obvious to one of ordinary skill in the art to modify the power mode switching taught by Choi with the techniques of Dwivedi because this reduces the overhead of PS polling frames and reduces the buffering required in the AP when traffic loads are higher achieving an optimal balance between minimizing power consumption and maximizing throughput ([0038]). This same reasoning for modifying the teaching of Choi is applicable to the following claim rejections under these grounds of rejection.

Regarding claim 3, Dwivedi discloses the method of claim 1, further comprising: determining that a traffic activity level during the first active communication period has exceeded a threshold value, wherein the traffic indicator metric is based at least in part on the traffic activity level exceeding the threshold value ([0059]-[0067] disclosing various metrics exceeding thresholds such as number of data frames sent by the access point or number of trigger frames sent by the STA).   

Regarding claim 4, Dwivedi discloses the method of claim 1, further comprising: determining that a traffic congestion level has exceeded a threshold value, wherein the traffic indicator metric is based at least in part on the traffic congestion level exceeding the threshold value ([0038] congestion may be minimized when there are relatively high levels of traffic on the wireless medium; [0059] by switching to active, the reduction of congestion can outweigh the reduction of power consumption when the level of traffic is relatively high; [0060]-[0062] relatively high is determined by exceeding traffic thresholds).  

Regarding claim 9, Choi in view of Dwivedi further discloses the method of claim 1, further comprising: 
determining that a previous speculative wakeup failed to result in data communications (Dwivedi: [0040] disclosing QOS NULL responses from the AP signify there is no DL data buffered); and 
determining not to perform the speculative wakeup and switch to the first power mode (Choi: [0149] stay in sleep mode).

Regarding claim 13, Dwivedi further discloses the method of claim 1, further comprising: detecting, during the sleep period, that a voice call is ongoing; and determining, based at least in part on the ongoing voice call, to perform the speculative wakeup and switch to the first power mode ([0095] STA knows or expects additional VoIP data; therefore the STA continues sending service frames each service interval).

Regarding claims 26-28, 33 and 37, the claims are directed towards an apparatus for wireless communications, comprising a processor, memory in electronic communication with the processor, and instructions stored in the memory and operable, when executed by the processor, to cause the apparatus to perform the method of claims 2-4, 9 and 13. Choi discloses such implementations   (Fig. 21, [0200]-[0206]); therefore, claims 26-28, 33 and 37 are rejected on the grounds presented above for claims 2-4, 9 and 13.

Claims 5-8 and 29-32  is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. (US 2015/0334592 A1) in view of Vedantham et al. (US 2013/0028159 A1) in view of Park et al. (US 2017/0195959 A1).

Regarding claim 5, Choi discloses the method of claim 1, but does not disclose the following; however, Vedantham suggests further comprising: identifying an observation window associated with a plurality of speculative wakeups and determining traffic activity during a predetermined number of the plurality of speculative wakeups (Fig. 3, [0022]-[0023] disclosing active periods analogous to the active period after a speculative wakeup of Choi in which traffic is observed for multiple active periods to detect traffic);
Park discloses determining whether a downlink activity level has exceeded a first threshold value; and determining whether an uplink activity level has exceeded a second threshold value, wherein the traffic indicator metric is based at least in part on the downlink and uplink activity levels exceeding the first and second threshold values ([0126] the comparison of uplink and downlink parameters to a threshold is seen as comparing uplink parameters to a first threshold and downlink parameters to a second threshold).
It would have been obvious to one of ordinary skill in the art to modify the teaching Choi with the disclosure of Vedantham and Park because the references are in the same field of endeavor of modifying transitions between sleep and awake states based on traffic conditions and Park teaches that a STA can determine to change modes of operation in order to overcome drawbacks when faced with congestion ([0085]-[0086]). The same reasoning applies to the following claim rejections under these grounds of rejection.

Regarding claim 6, Vedantham and Park further suggest the method of claim 1, further comprising: identifying an observation window associated with a plurality of speculative wakeups and determining traffic activity during a predetermined number of the plurality of speculative wakeups (Vedantham: Fig. 3, [0022]-[0023]); 
determining whether a downlink throughput level has exceeded a first threshold value; and determining whether an uplink throughput level has exceeded a second threshold value, wherein the traffic indicator metric is based at least in part on the downlink and uplink throughput levels exceeding the first and second threshold values (Park: [0126] speed is seen as throughput and comparisons to first and second thresholds as discussed above).

Regarding claim 7, Vedantham and Park further suggest the method of claim 1, further comprising: identifying an observation window associated with a plurality of speculative wakeups and determining traffic activity during the observation window (Vedantham: Fig. 3, [0022]-[0023]); 
determining whether a downlink activity level has exceeded a first threshold value; and determining whether an uplink activity level has exceeded a second threshold value, wherein the traffic indicator metric is based at least in part on the downlink and uplink activity levels exceeding the first and second threshold values (Park: [0126] comparisons to first and second thresholds as discussed above).

Regarding claim 8, Vedantham and Park further suggest the method of claim 1, further comprising: identifying an observation window associated with a plurality of speculative wakeups and determining traffic activity during the observation window (Vedantham: Fig. 3, [0022]-[0023]); 
determining whether a downlink throughput level has exceeded a first threshold value; and determining whether an uplink throughput level has exceeded a second threshold value, wherein the traffic indicator metric is based at least in part on the downlink and uplink throughput levels exceeding the first and second threshold values (Park: [0126] speed is seen as throughput and comparisons to first and second thresholds as discussed above).

Regarding claims 29-32, the claims are directed towards an apparatus for wireless communications, comprising a processor, memory in electronic communication with the processor, and instructions stored in the memory and operable, when executed by the processor, to cause the apparatus to perform the method of claims 5-8. Choi discloses such implementations   (Fig. 21, [0200]-[0206]); therefore, claims 29-32 are rejected on the grounds presented above for claims 5-8.

Claims 10-11 and 34-35  is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. (US 2015/0334592 A1) in view of in view of Alon et al. (US 2007/0237104 A1).

Regarding claim 10, Choi discloses the method of claim 1, but does not disclose the following; however, Alon suggests further comprising: using a first inactivity timeout (ITO) associated with the first active communication period; and using a second ITO associated with the speculative wakeup, wherein the second ITO is shorter in time than the first ITO (Fig. 2, 222, [0037]-[0039] disclosing a power save timeout as is known in the art in which the STA extends the power save timeout when the STA is in active mode and receiving best effort or background traffic to ensure the STA can receive all of the packets).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the techniques of Alon to make the transmission of best effort or background traffic more efficient.

Regarding claim 11, Choi discloses the method of claim 10, further comprising: communicating data during a speculative wakeup in an active mode, but does not disclose the following; however, Alon suggests determining communication is taking place in the active mode (Fig. 5, 510, 520A, [0071] disclosing the STA determines the level of traffic on the wireless network and determines to switch from U-APSD power save mode to active power mode; Fig. 4, [0054] the STA wakes up from power save mode at t0; [0028] STA enters low power state when there is no data to send or receive; [0032] in U-APSD mode the STA can initiate the unscheduled service period at any time and without receiving a beacon; Fig. 4, [0053] STA may wake up from a low power state to transmit uplink (UL) data to the access point (AP) such dynamic switching is seen as a speculative wakeup; See also [0036], [0038]-[0039], [0044]; Alternatively, See [0002]-[0005], Fig. 4, t0, [0054]  disclosing features of Unscheduled Automatic Power Save Delivery (U-APSD) including the STA waking up at t0 and sending a trigger frame such as a PS-Poll or QOS Null frame on the uplink without waiting for a traffic indicator map from the AP wherein the AP responds with QS Null when there is no data for the STA. The STAs actions are also seen as a speculative wakeup); and switching from the second ITO to the first ITO during the active wakeup (Fig. 2, 222, [0037]-[0039] disclosing a power save timeout as is known in the art in which the STA extends the power save timeout when the STA is in active mode and receiving best effort or background traffic to ensure the STA can receive all of the packets).  

Regarding claims 34-35, the claims are directed towards an apparatus for wireless communications, comprising a processor, memory in electronic communication with the processor, and instructions stored in the memory and operable, when executed by the processor, to cause the apparatus to perform the method of claims 10-11. Choi discloses such implementations (Fig. 21, [0200]-[0206]); therefore, claims 34-35 are rejected on the grounds presented above for claims 10-11.

Response to Arguments
Claim Rejections - 35 USC § 112
The amendment and remarks filed 23 September 2020 have effectively remedied the lack of antecedent basis in the independent claims identified in the previous office action; therefore, said rejection has been withdrawn.

Claim Rejections - 35 USC § 102/103
Applicant’s arguments with respect to claims 1-13, 24-37 and 48 have been considered but are moot based on the new grounds of rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
X. Perez-Costa and D. Camps-Mur, "AU-APSD: Adaptive IEEE 802.11e Unscheduled Automatic Power Save Delivery," 2006 IEEE International Conference on Communications, Istanbul, 2006, pp. 2020-2027.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joseph A Bednash whose telephone number is (571)270-7500.  The examiner can normally be reached on 7 AM - 4:30 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on (571)272-3155.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSEPH A BEDNASH/               Primary Examiner, Art Unit 2461